Citation Nr: 0016011	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for cancer, 
alternatively claimed as multiple myeloma and malignant 
melanoma, as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
service connection for chronic lymphocytic leukemia and 
multiple myeloma, both as due to exposure to ionizing 
radiation.  The veteran filed a timely appeal to these 
adverse determinations.


FINDINGS OF FACT

1.  Chronic lymphocytic leukemia may not be presumptively 
service connected under the provisions of 38 C.F.R. 
§ 3.309(d) (1999).

2.  The veteran has not presented competent medical evidence 
indicating that his chronic lymphocytic leukemia is related 
to exposure to ionizing radiation while in service.

3.  Malignant melanoma may not be presumptively service 
connected under the provisions of 38 C.F.R. § 3.309(d) 
(1999).

4.  The veteran has not presented competent medical evidence 
indicating that his malignant melanoma is related to exposure 
to ionizing radiation while in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chronic 
lymphocytic leukemia as a result of exposure to ionizing 
radiation is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for cancer, 
alternatively claimed as multiple myeloma and malignant 
melanoma, as a result of exposure to ionizing radiation is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that the record 
contains some inconsistencies regarding the cancer disorder 
for which the veteran is seeking service connection.  At the 
time of the veteran's original claim for service connection, 
received by VA in September 1997, the veteran stated that he 
was seeking service connection for "myeloma, back."  In a 
subsequent statement from the veteran dated in November 1997, 
the veteran stated that he was suffering from "malignant 
melanoma" which he believed was related to inservice 
exposure to nuclear testing.  In the January 1998 rating 
decision on appeal, the RO framed the issue as entitlement to 
service connection for "multiple myeloma" as a result of 
exposure to ionizing radiation.  However, in the veteran's 
notice of disagreement, received by VA in December 1998, he 
stated his belief that his inservice exposure to radiation 
caused his "malignant melanoma (myeloma)."  More recently, 
in his substantive appeal, the veteran stated his belief that 
radiation exposure had caused his "malignant myeloma."  

In this regard, the Board notes that multiple myeloma and 
malignant melanoma are two distinct disorders, and that VA 
recognizes each disorder as a potentially radiogenic disease.   
However, the veteran appears to view the disorders 
interchangeably, as evidenced by the reference in his NOD to 
"malignant melanoma (myeloma)" as well as his reference to 
"malignant myeloma," essentially a hybrid of the two terms.  
Nevertheless, the veteran has consistently referred to the 
disorder as having occurred on his back, and has on several 
occasions stated that he has undergone surgery for removal of 
this disorder.  In this regard, the Board notes that the 
extensive medical evidence of record contains no evidence 
whatsoever that the veteran has ever suffered from, or been 
diagnosed with, multiple myeloma, but that he has been 
diagnosed with malignant melanoma, and has undergone surgery 
for removal of a melanoma on his back.  Therefore, the Board 
concludes that the veteran is clearly seeking service 
connection for malignant melanoma, and shall address the 
issue as such in this decision.  The Board finds no prejudice 
to the veteran from this approach, since the relevant laws 
and regulations are the same for either claim, and the 
veteran has been duly informed of these laws in regulations 
in the December 1998 statement of the case (SOC).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  
Further, service connection may be established for 
disabilities subject to presumptive service connection due to 
radiation exposure pursuant to 38 U.S.C.A. § 1112(c) (West 
1991) and 38 C.F.R. § 3.309(d), or for those disabilities 
deemed potentially "radiogenic" diseases pursuant to 38 
C.F.R. § 3.311 (1999).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claims for service 
connection for leukemia and malignant melanoma includes his 
service medical records, which are negative for any evidence 
relating to either leukemia or malignant melanoma.

The first post-service evidence of either disorder is found 
in VA outpatient treatment notes dated in late January 1990, 
at which time the veteran had a growth excised from his lower 
right back.  This growth was diagnosed as malignant melanoma 
in situ.  This melanoma was re-excised a few weeks later in 
early February 1990.  Subsequent treatment notes dated from 
that time through September 1997 reveal numerous instances of 
diagnoses of skin problems, including pigmented nevi, 
seborrheic keratoses, xerosis, lentigo, and tinea corporis.  
However, none of these notes indicated a subsequent return of 
malignant melanoma.  On the contrary, numerous examination 
reports specifically indicated that there was no sign of 
recurrence of melanoma since the initial excision in January 
1990.  The cause or etiology of the melanoma excised in 
January 1990 was not provided.

The first evidence relating to leukemia is found in the 
report of a cell marker study conducted at Ellis Fishchel 
Cancer Center in March 1996.  At that time, testing confirmed 
the presence of chronic lymphocytic leukemia.  Several 
subsequent treatment notes repeated this diagnosis; however, 
no opinion regarding the cause of this leukemia was rendered.

As discussed above, the provisions of 38 C.F.R. § 3.309(d) 
allow for a rebuttable presumption of service connection for 
certain specified diseases which become manifest in a 
radiation-exposed veteran.  However, a review of the diseases 
which may be presumptively service connected under 38 C.F.R. 
§ 3.309(d) reveals that neither malignant melanoma nor 
chronic lymphocytic leukemia is among the listed disorders 
(although "leukemia" is listed, it specifically states that 
"chronic lymphocytic leukemia" is excluded).  Therefore, 
the veteran is unable to take advantage of the presumptive 
provisions of this regulation, and must provide actual 
evidence that his disorders resulted from exposure to 
ionizing radiation while in service.

The Board notes that 38 C.F.R. § 3.311(b) provides a listing 
of radiogenic diseases, i.e., diseases which may be induced 
by ionizing radiation.  These diseases, while not accorded 
the benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of this listing reveals that chronic lymphocytic 
leukemia is not included in this list.  On the contrary, the 
list states that "all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia" are included, and thus 
specifically excludes the veteran's diagnosed leukemia.   
However, skin cancer is included in this listing.

The veteran has claimed that he was exposed to ionizing 
radiation in the early-to-mid 1950's while serving aboard a 
Navy ship in the Pacific Ocean.  Specifically, he asserts 
that "when in the U.S. Navy aboard the U.S.S. Reynolds (DE 
440) we were in the Pacific Ocean in the vicinity of Midway 
and other islands," and that nuclear testing took place 
while he was there.  He states that he was above deck at the 
time of these explosions, and that his current leukemia and 
malignant melanoma are due to radiation exposure.  

The Board notes that service personnel records contained in 
the veteran's claims file confirm that he served aboard the 
U.S.S. Reynolds from March 1953 to March 1954.  However, 
neither these service personnel records, nor his service 
medical records, nor his DD Form 214 reflect participation in 
any nuclear atmospheric testing at that time.  

In an effort to assist the veteran, the RO sent the veteran a 
development letter requesting further information on his 
claimed exposure.  In response, the veteran stated that he 
was "in the area 1953-1954," but did not provide specific 
locations or dates.  In addition, he responded that he did 
not know the operation or test shot code names of the tests, 
the number of tests witnessed, his distance from these tests, 
whether his ship moved toward ground zero following these 
tests, or how long he remained in the vicinity of these 
tests.  He also indicated that he had not been issued a film 
badge during these tests.  It appears that, given the paucity 
of specific information provided by the veteran, the RO 
determined that a request for a radiation dose estimate was 
not warranted.

Therefore, given the lack of any evidence confirming that the 
veteran was exposed to ionizing radiation as a result of  
participation in the atmospheric testing of nuclear weapons, 
the Board finds that the requirements for referral to the 
Under Secretary for Benefits for further consideration of his 
claims in accordance with 38 C.F.R. § 3.311(c) have not been 
met.

In addition, the Board has found no medical evidence linking 
the veteran's leukemia or his malignant melanoma to any 
incident of service, to include alleged exposure to ionizing 
radiation, some four decades prior to the first diagnoses of 
his disorders.  While the medical literature excerpts 
submitted by the veteran do pertain to the medical issues at 
hand, they are very general in nature and do not address the 
specific facts of the veteran's claim before the Board.  
While the articles discuss the fact that a series of nuclear 
tests were conducted at Bikini Atoll and Enewetok Atoll in 
the Marshall Islands from March to May 1954, they provide no 
evidence of the veteran's involvement in, or exposure to, 
these tests.  The Board notes that this literature does 
discuss, in general terms, the evidence supporting a positive 
relationship between radiation exposure and the development 
of, among other disorders, leukemia and cancer.  However, as 
this generic medical journal or treatise evidence does not 
specifically opine as to the relationship between the 
veteran's leukemia and malignant melanoma and his exposure to 
radiation in service, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 
11 Vet. App. 314 (1998).

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current chronic lymphocytic leukemia and his malignant 
melanoma are related to exposure to ionizing radiation during 
his active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his leukemia or his melanoma.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current chronic 
lymphocytic leukemia and malignant melanoma are related to 
exposure to ionizing radiation from nuclear tests in the mid-
1950's cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for chronic lymphocytic leukemia and malignant melanoma, both 
as due to exposure to ionizing radiation, and the claims must 
be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claims.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In reaching these determinations, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for chronic lymphocytic leukemia and malignant 
melanoma, both as due to exposure to ionizing radiation.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for these benefits.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for chronic lymphocytic leukemia as a 
result of exposure to ionizing radiation is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for cancer, alternatively claimed as 
multiple myeloma and malignant melanoma, as a result of 
exposure to ionizing radiation is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

